DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1, 3, 5-7, 9-12, 16, 21, and 24-30 of the Response to Office Action and Response to Notice of Non-Compliant Amendment (“Response”) filed 04 October 2021.

Claim Objections
Claim 30 is objected to because of the following informality: the claim recites the word “existing” in its second to last line. This appears to be a typographical error and the word should have been “exiting.” For purposes of examination, the examiner has treated the word as “exiting.” Nevertheless, appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 16, 21, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,147,325 B1 to Copeland et al. (“Copeland”), in view of U.S. Pat. App. Pub. No. 2014/0297220 A1 to Raffa et al. (“Raffa”), and further in view of U.S. Pat. App. Pub. No. 2017/0127215 A1 to Khan (“Khan”).
Regarding independent claim 1, Copeland discloses the following limitations:
“A vehicle fleet management device for performing a database reconciliation between information provided by a user and conflicting information detected in sensor data.” Copeland discloses, “FIG. 1 is a block diagram illustrating an example of a system 100 for customizing rideshares in accordance with aspects of the present disclosure.” (Copeland, col. 2, l. 66 to col. 3, l. 1.) Copeland also discloses, “[t]he database 108 can be a single database or a network of databases … . The database 108 or network of databases, in combination with any third party databases are readable and writable repositories of data required by the system 100 to provide customized rideshares to its users … . Examples of data used by the system 100 include data about users, such as contact information, financial account information, personal information (e.g., gender, age, income, political persuasion, religion, level of education, criminal record, language(s) spoken, relationship status, etc.), ridesharing preference information, social media information, as well as information about users' past experiences with the system 100.” (Copeland, col. 4, ll. 21-28.) Copeland also discloses, “[t]he vehicle network module 128 can also monitor passenger behavior inside the vehicle (e.g., with video cameras and/or microphones) and, in some examples, evaluate the quality of the rideshare based on observed behavior of the passengers, which can be used to adjust a ridesharing profile of one or more of the passengers in that vehicle to the extent the observed behavior of a passenger in the vehicle is inconsistent with that passenger's ridesharing profile (i.e., by adjusting ridesharing parameters and/or by adjusting ridesharing parameter preferences).” (Copeland, col. 7, ll. 24-33.) The system for customizing rideshares, in Copeland, reads on the claimed “vehicle fleet management device.” Adjusting ridesharing profile data stored in the databases based on the video camera and microphone data, in Copeland, reads on the claimed “performing a database reconciliation between information provided by a user and conflicting information detected in sensor data.”
“… comprising: a database, comprising: historical ride data, representing one or more sensor data detected user-preferences.” See the passages from Copeland that have been cited in the immediately preceding paragraph. The storing of information about users’ past experiences in databases, in Copeland, reads on the claimed “database, comprising: historical ride data,” where past video camera and microphone data, in Copeland, reads on the claimed “representing one or more sensor data detected user-preferences.”
“… a modem, configured to: receive a first signal representing a user ride request, wherein the user ride request comprises data representing a user location and a user-inputted factor, wherein the user-inputted factor is a user-inputted user preference.” Copeland discloses, “the server computer 800 may operate in a networked environment using logical connections to remote network devices (such as the others of the server 104, the user device 106, and a third party server) through the network 110, such as a wireless network, the Internet, or another type of network. The server computer 800 may connect to the network 110 through a network interface unit 804 connected to the system bus 822. It should be appreciated that the network interface unit 804 may also be utilized to connect to other types of networks and remote computing systems.” (Copeland, col. 21, ll. 11-21.) The server components that facilitate network communication, in Copeland, read on the claimed “modem.” Additionally or alternatively, see para. [0100] of Khan, cited below in combination with Copeland. Copeland also discloses, “[u]ser requests a rideshare.” (Copeland, FIG. 4.) Receiving rideshare requests from users, in Copeland, reads on the claimed “receive a first signal representing a user ride request.” Copeland also discloses, “[l]ocations of … ride requesting users … at any given time can be determined by any appropriate positioning device or system using positioning devices.” Data describing locations of ride requesting users, in Copeland, reads on the claimed “wherein the user ride request comprises data representing a user location.” Copeland also discloses, “when a user of the system 100 requests a rideshare from the system, the vehicle network module 128 is also configured to identify potential vehicles to accommodate the request based on one or more objective parameters, with the goal being to optimize those objective parameters for the requesting party, e.g. by finding vehicles with objective parameters that match a user's (and/or the system's) objective parameter preferences.” (Copeland, col. 7, ll. 34-41.) The users’ objective parameter preferences, in Copeland, read on the claimed “user-inputted factor, wherein the user-inputted factor is a user-inputted user preference.” 
“… one or more processors configured to: receive from the modem the data representing the user location and the user-inputted factor.” See the passages of Copeland that have been cited in the immediately preceding bullet point. The server receiving the locations of ride requesting users and the objective parameters of users, in Copeland, reads on the claimed “one or more processors configured to: receive from the modem the data representing the user location and the user-inputted factor.”
“… if a sensor data-detected user preference of the one or more sensor data detected user preferences at least partially contradicts the user-inputted factor, determine a user factor as a weighted calculation of the user-inputted factor about a first user preference and a sensor information about the first user preference, wherein the sensor information represents vehicle sensor data from one or more previous rides associated with a user account from which the user ride request was issued.” Copeland discloses, “ridesharing profiles can include both ridesharing parameters and ridesharing parameter preferences. A ridesharing parameter is a characteristic of a user or vehicle of the system 100 that may carry some importance to another user's ridesharing preferences. A ridesharing parameter preference is a user's preference regarding a characteristic of their fellow passengers or the vehicles they ride in.” (Copeland, col. 6, ll. 5-12.) Copeland also discloses, “[t]he vehicle network module 128 can also monitor passenger behavior inside the vehicle (e.g., with video cameras and/or microphones) and, in some examples, evaluate the quality of the rideshare based on observed behavior of the passengers, which can be used to adjust a ridesharing profile of one or more of the passengers in that vehicle to the extent the observed behavior of a passenger in the vehicle is inconsistent with that passenger's ridesharing profile (i.e., by adjusting ridesharing parameters and/or by adjusting ridesharing parameter preferences).” (Copeland, teaches, col. 7, ll. 24-33.) A situation in which the video camera and microphone data from a prior rideshare of a user, the data being indicative of the user’s ridesharing parameters and ridesharing parameter preferences, differs from the user’s otherwise-established ridesharing parameters and ridesharing parameter preferences, in Copeland, reads on the claimed “if a sensor data-detected user preference of the one or more sensor data detected user preferences at least partially contradicts the user-inputted factor.” Copeland also discloses, “point values can be assigned to each objective parameter preference based on that preference's importance to the overall quality of the rideshare” (col. 8, ll. 24-26) and “point values can be assigned to each subjective parameter preference based on that preference's importance to the quality of the rideshare” (col. 10, ll. 26-28). The determining of point values based on preferences, and any adjustments made thereto based on video camera and microphone data, in Copeland, reads on the claimed “determine a user factor as a weighted calculation of the user-inputted factor about a first user preference and a sensor information about the first user preference.” The content of the video camera and microphone data, relating to ridesharing parameters and ridesharing parameter preferences, in Copeland, reads on the claimed “wherein the sensor information represents vehicle sensor data from one or more previous rides associated with a user account from which the user ride request was issued.” As an example of one way in which Copeland is being interpreted, a situation may arise during requesting of a ride where ridesharing parameters and ridesharing parameter preferences are introduced into the system by direct entry via social media websites and subsequent data mining; the parameters and parameter preferences are compared to the video camera and microphone data from a previous ride; and based on behavior being inconsistent with the parameters and preferences, the parameters and preferences are adjusted by some amount or value resulting in changes to prior-established point values.
“… select a subset of candidate passengers based at least on a relationship between a passenger location of each of the subset of candidate passengers and the user location, and based at least on a relationship between a passenger factor of each of the subset of candidate passengers and the user factor.” Copeland discloses, “the vehicle network module 128 compares a location of the user device 106 and the requested destination of the prospective passenger to the locations and destinations of vehicles in the system 100 and identifies one or more suitable vehicles of the system 100 that meet or exceed a predefined minimum vehicle value by analyzing parameters of those vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger.” (Copeland, col. 14, ll. 37-45.) Copeland also discloses, “[i]n a step 312 the passenger comparison module 130 compares the ridesharing profile of the prospective passenger to the ridesharing profiles of the passengers. The passenger comparison module 130 can calculate both individual and reciprocal match scores. In some examples vehicles that yield reciprocal and/or individual match scores above predetermined thresholds are offered to the user as vehicle rideshare options. It should be appreciated that the system 100 is also configured to group a plurality of prospective passengers in the same vehicle. That is, the system 100 can process multiple rideshare requests from multiple users and assign a vehicle to a group of those prospective passengers before picking up any of those users in the vehicle.” (Copeland, col. 14, ll. 47-60.)  The selecting of prospective passengers with adequate match scores, in Copeland, reads on the claimed “select a subset of candidate passengers;” the comparing of locations, in Copeland, reads on the claimed “relationship between a passenger location” and “the user location;” the calculating of match scores, in Copeland, reads on the claimed “relationship between a passenger factor” and “the user factor;” and the performance of such steps before pickup up any of the users in the vehicle, in Copeland, reads on the claimed “each of the subset of candidate passengers” and the “user.”
“… send a second signal to the modem, the second signal representing an instruction for the modem to send a request to a user device of each of the subset of candidate passengers.” Copeland discloses, “the system 100 can process multiple rideshare requests from multiple users and assign a vehicle to a group of those prospective passengers before picking up any of those users in the vehicle.” (Copeland, col. 14, ll. 57-60.) Copeland also discloses, “the system 100 then attempts to identify one or more other vehicles with sufficiently high reciprocal match scores with the prospective passenger to accept the prospective passenger, and presents such other vehicle(s) as rideshare option(s) to the prospective passenger.” (Copeland, col. 16, ll. 26-31.) Copeland also discloses, “before the prospective passenger is permitted access to the vehicle, any other passengers already in the vehicle must first approve, e.g., via their own user devices or via an interactive device installed in the vehicle, the prospective passenger's entry to the vehicle.” (Copeland, col. 16, ll. 47-51.) The instructions commanding the communications elements of the system to send approval-seeking requests to other passengers, in Copeland, reads on the claimed “send a second signal to the modem, the second signal representing an instruction for the modem to send a request to a user device of each of the subset of candidate passengers.”
“… send a third signal to the modem, the third signal representing an instruction for the modem to send a routing instruction to control a vehicle to travel to the user location based on at least one response to the request.” Copeland discloses, “[i]n a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106.” (Copeland, col. 15, ll. 9-11.) Copeland discloses, “[i]f the prospective passenger accepts the fare, in a step 368 the system permits access of the prospective passenger (now a passenger) into the vehicle, and in a step 370, the passenger reaches their destination and exits the vehicle, and the ride payment module 134 executes a payment from a financial account of the passenger to pay for the rideshare fare.” (Copeland, col. 16, ll. 40-46.) The instructions to communicate information for dispatching of vehicles to the locations of the user devices, in Copeland, reads on the claimed “send a third signal to the mode, the third signal representing an instructions for the modem to send a routing instruction;” the instructing of drivers according to the dispatch information, in Copeland, reads on the claimed “to control a vehicle to travel to the user location;” and the passengers’ acceptances, in Copeland, read on the claimed “based on at least one response to the request.” Additionally or alternatively, Copeland discloses, “at least some of the plurality of vehicles are driven autonomously” (col. 22, ll. 38 and 39), and “the vehicle 102 is autonomous or partially autonomous” (col. 3, ll. 5 and 6), and any instructions to command communication elements to send information used to control the autonomous (or partially autonomous) vehicles, in Copeland, reads on the claim limitation.
“… wherein the one or more processors are further configured to: receive image sensor data, representing one or more images of the user in the vehicle.” Copeland discloses, “[t]he vehicle network module 128 can also monitor passenger behavior inside the vehicle (e.g., with video cameras and/or microphones).” (Copeland, col. 7, ll. 24-26.) Receiving data from video cameras monitoring passengers, in Copeland, reads on the claimed “wherein the one or more processors are further configured to: receive image sensor data, representing one or more images of the user in the vehicle.”
Raffa teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Copeland:
“… determine from the image sensor data that the user is exiting the vehicle.” Raffa teaches, “a rearrangement (or reaccommodation) of at least one of the device(s) 304 can yield a change in the occupancy structure of the enclosure. In particular, yet not exclusively, in a scenario in which a device enters into a vehicle or exits the vehicle, an occupant-device location mapping can change in response to the change in the occupancy structure within the vehicle that may be caused by the device entering into or exiting from the vehicle.” (Raffa, para. [0028].) Raffa also teaches, “the location generator 330 can detect or otherwise determine a change in location of a device within an enclosure (e.g., a vehicle) that includes the IRM system 110 and, in response, can instruct or otherwise direct (e.g., transmit a command or instruction to) at least one of the probe(s) 130 (such as a camera) to collect imaging information of the interior of the enclosure (e.g., a vehicle's cabin) in order to ascertain that an occupancy structure of the vehicle has changed or to ascertain that the occupancy structure of the vehicle remains unchanged.” (Raffa, para. [0028].) Determining that the occupant has moved and exited the vehicle via imaging information collected by the camera probe, in Raffa, reads on the claimed “determine from the image sensor data that the user is exiting the vehicle.”
Raffa teaches vehicular technology for assessing vehicle occupancy (see Abstract), similar to the claimed invention and to Copeland. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the video camera and related elements, in Copeland, to have the occupancy determining capabilities, of Raffa, to identify if and when vehicle occupancy has changed, making data regarding vehicle passengers and their positions more accurate, as taught by Raffa (see para. [0028]).
Khan teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Copeland and Raffa:
“… a modem.” While the examiner contends that Copeland teaches elements that read on the claimed “modem,” Copeland does not explicitly use the word “modem.” To the extent the applicant believes Copeland alone may be deficient in this regard, the examiner cites Khan. Khan teaches the use of modems in para. [0100].
“… if the one or more processors determine that the user is exiting the vehicle at a location different from the user destination, control an alert circuit to contact a third-party.” See the immediately preceding bullet point, and in particular, the cited passages from Raffa. Raffa also teaches, “the presence analysis component 320 can determine a current occupancy structure in response to detecting the movement of the device, and can compare the updated occupancy structure with a previous occupancy structure to determine if such structures are different.” (Raffa, para. [0028].) The presence analysis component determining that the occupant has exited the vehicle based on comparing imaging information from the interior of the vehicle, in the combination of Copeland and Raffa, reads on the claimed “if the one or more processors determine that the user is exiting the vehicle at a location.” Khan teaches, “[e]nabling an image of the rider to be transmitted includes streaming a live video of the rider.” (Khan, para. [0023].) Khan also teaches, “implementing one or more application rules to compare the received information indicative of a location of the ride with information indicative of an allowed boundary of the ride; and generating an alert when the location of the ride deviates from the allowed boundary of the ride.” (Khan, para. [0029].) Khan also teaches, “[i]f the driver crosses the geo-fence, e.g., by deviating too much from the suggested route 200, e.g., as shown by a deviation 208, an alert 126 is displayed to the user or to a third party monitoring the ride.” (Khan, para. [0086].) If a passenger is dropped off at a location just beyond the allowed boundary, resulting in sending of an alert to a third party, in Khan, wherein the passenger’s exiting also is recognized by the process above from the combination of Copeland and Raffa, reads on the claimed “if the one or more processors determine that the user is exiting the vehicle at a location different from the user destination, control an alert circuit to contact a third-party.”
Khan teaches vehicular technology for drivers and riders (see Abstract), similar to the claimed invention and to the combination of Copeland and Raffa. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle monitoring, of the combination of Copeland and Raffa, to include the determining of deviations and sending alerts based thereon, of Khan, for added safety, as taught by Khan (see para. [0087]). It also would have been obvious to use any of the modems, in Khan, to facilitate communications between system elements of the combination of Copeland and Raffa, as such modems allow for wireless communication (see Khan, para. [0100]), and thus, mobility.
Regarding claim 3, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the passenger location is at least one of a current location of a passenger or a planned destination of a passenger.” Copeland discloses, “the vehicle network module 128 compares a location of the user device 106 and the requested destination of the prospective passenger to the locations and destinations of vehicles in the system 100 and identifies one or more suitable vehicles of the system 100 that meet or exceed a predefined minimum vehicle value by analyzing parameters of those vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger.” (Copeland, col. 14, ll. 37-45.) The location of the user device in Copeland reads on the claimed “current location,” and the requested destination of the prospective passenger in Copeland reads on the claimed “planned destination.”
Regarding claim 5, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the passenger factor is at least one of a passenger noise preference; a passenger interest; a passenger service offered for other passengers; a factor associated with a social media account of a passenger; or a factor associated with a passenger based on one or more prior rides.” Copeland discloses, “non-limiting examples of such subjective parameters/parameter preferences that can be included in a ridesharing profile can include parameters/preferences related to gender, age, political affiliation, socioeconomic disposition, occupation, education, sport team affiliation, social tendencies (e.g., loquaciousness), etc.” (Copeland, col. 9, ll. 42-47.) The sport team affiliation in Copeland is an example of something that reads on the claimed “wherein the passenger factor is … a passenger interest.”
Regarding claim 6, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the user location is at least one of a current user location; a user ride origin location; a user ride termination location; or a location between a user ride origin location and a user ride termination location.” Copeland discloses, “the vehicle network module 128 compares a location of the user device 106 and the requested destination of the prospective passenger to the locations and destinations of vehicles in the system 100 and identifies one or more suitable vehicles of the system 100 that meet or exceed a predefined minimum vehicle value by analyzing parameters of those vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger.” (Copeland, col. 14, ll. 37-45.) The location of the user device, in Copeland, reads on the claimed “wherein the user location is at least one of a current user location,” and the requested destination of the prospective passenger, in Copeland, reads on the claimed “user ride termination location.”
Regarding claim 7, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the user factor comprises at least one of a user noise preference; a user interest; a passenger service desired; a factor associated with a social media account of the user; or a factor associated with a user based on one or more prior rides.” Copeland discloses, “non-limiting examples of such subjective parameters/parameter preferences that can be included in a ridesharing profile can include parameters/preferences related to gender, age, political affiliation, socioeconomic disposition, occupation, education, sport team affiliation, social tendencies (e.g., loquaciousness), etc.” (Copeland, col. 9, ll. 42-47.) The sport team affiliation in Copeland reads on the claimed “wherein the user factor comprises … a user interest.”
Regarding claim 16, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the one or more processors are further configured to store in a memory an association of persons who have opted not to ride together, wherein the one or more processors are further configured to eliminate from the subset any vehicle identifier corresponding to a user and passenger associated within the memory.” Copeland discloses, “an example of a determinative subjective parameter preference is a female user's passenger profile parameter preference requiring that that user be grouped only with other female passengers.” (Copeland, col. 9, ll. 62-65.) The female user opting not to ride with male users, in Copeland, is one example of data that reads on the claimed “association of persons who have opted not to ride together.” Copeland discloses, “the server 104 includes one or more databases 108 and one or more modules containing instructions executable by a computer processor, the one or more databases being accessible to the one or more modules.” (Copeland, col. 3, ll. 20-24.) The computer processor, in Copeland, reads on the claimed “one or more processors,” and the databases, in Copeland, read on the claimed “memory.” Further, Copeland discloses, “one or more subjective determinative parameter preferences are pre-set by the system 100 (or, alternatively, set by users) to prevent certain kinds of groupings in rideshare vehicles.” (Copeland, col. 10, ll. 16-19.) This prevention of groupings, in Copeland, reads on the claimed “eliminate” step.
Regarding claim 21, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the candidate passengers are current passengers in one or more vehicles.” Copeland discloses, “before the prospective passengers is granted access, any other passengers already in the vehicle must first approve.” (Copeland, col. 15, ll. 20-27.)
Regarding claim 26, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the ride request comprises a ride origin location and a user destination, and wherein the one or more processors are further configured to: determine a route from the ride origin location to the user destination; and send a routing instruction to control the vehicle to travel from the ride origin location to the user destination along the determined route.” Copeland discloses, “the vehicle network module 128 compares a location of the user device 106 and the requested destination of the prospective passenger to the locations and destinations of vehicles in the system 100 and identifies one or more suitable vehicles of the system 100 that meet or exceed a predefined minimum vehicle value by analyzing parameters of those vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger.” (Copeland, col. 14, ll. 37-45.) The location of the user device, in Copeland, reads on the claimed “ride origin location,” and the requested destination of the prospective passenger, in Copeland, reads on the claimed “user destination.” Copeland also discloses, “at least some of the plurality of vehicles are driven autonomously” (see col. 22, ll. 38 and 39), and “the vehicle 102 is autonomous or partially autonomous” (see col. 3, ll. 5 and 6); and any information used to control the autonomous vehicles, in Copeland, reads on the claimed “routing instruction.” Khan teaches, “a map 61 of one or more of the route, destination, the current location of the user or rider, or the current location of the driver can be provided in the user interface 59.” (Khan, para. [0060].) Khan also teaches, “[a] map 104 inset into the video screen displays the predicted route and the current location of the driver's vehicle. The interface 102 can include controls for contacting the driver. Referring to FIG. 16, in another example interface 104, the map 104 is the primary display and a smaller video 106 showing a live stream of the rider during the ride is displayed as an inset into the map 104.” (Khan, para. [0082].) The displaying of the route, in Khan, reads on the claimed “determine a route from the ride origin location to the user destination.” The communicating of turns on the predicted route, in Khan, reads on the claimed “send a routing instruction,” their effect on the driver (and ultimately the vehicle), in Khan, reads on the claimed “control the vehicle,” and the turn-by-turn route, depicted in Khan, reads on the claimed “travel from the ride origin location to the user destination along the determined route.” The rationales for combining the teachings of Copeland and Khan (and Raffa), from the rejection of independent claim 1, also apply to this rejection of claim 26.
Regarding independent claim 29, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales applied to reject claim 1 also apply to claim 29. Claim 29 is, therefore, also rejected as obvious under 35 USC 103 in view of the combination of Copeland, Raffa, and Khan.
Regarding claim 30, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The non-transitory computer readable medium of claim 29, wherein the instructions, if executed, further cause the one or more processors to: receive real time image sensor data transmitted in real time from the vehicle, the real time image sensor data representing one or more images of the user in the vehicle.” Khan discloses, “a driver who has been selected to provide a requested ride for a user can view information about the ride and instructions from the user via a user interface 59. For instance, when a user makes a request for a ride, the user can provide information such as pick-up location 60, drop off location 62, pick-up time 58 and date, or other information.” (Khan, para. [0060].) Khan also discloses, “when the ride begins, the on-demand and scheduling service system 150 begins capturing live video of the rider, e.g., through a camera hardware component of the driver's device or through a freestanding camera mounted in the driver's vehicle. The on-demand scheduling and service system facilitates broadcasting of the live video to the user or to another party … to watch the video streaming of the ride.” (Khan, para. [0081].) The receiving of live video of a user from a camera in a vehicle, in Khan, reads on the claimed “receive real time image sensor data transmitted in real time from the vehicle, the real time image sensor data representing one or more images of the user in the vehicle.”
“… perform one or more computer recognition computations on the real time image sensor data, wherein using the one or more computer recognition computations, the one or more processors determine from the real time image sensor data that the user is exiting the vehicle.” Raffa teaches, “the presence analysis component 320 can analyze imaging data, which can be received from one or more cameras included in the probe(s) 130, and based at least on the analysis, can determine a number of occupants of the vehicle 204. In one aspect, the analysis can include object recognition analysis (such as face recognition analysis), in which the presence analysis component 320 can implement a computer-vision technique to recognize occupants of the enclosure.” (Raffa, para. [0021].) Using the object recognition analysis and computer-vision technique on the imaging data from the cameras, in Raffa, reads on the claimed “perform one or more computer recognition computations on the real time image sensor data.” Raffa also teaches, “a rearrangement (or reaccommodation) of at least one of the device(s) 304 can yield a change in the occupancy structure of the enclosure. In particular, yet not exclusively, in a scenario in which a device enters into a vehicle or exits the vehicle, an occupant-device location mapping can change in response to the change in the occupancy structure within the vehicle that may be caused by the device entering into or exiting from the vehicle.” (Raffa, para. [0028].) Raffa also teaches, “the location generator 330 can detect or otherwise determine a change in location of a device within an enclosure (e.g., a vehicle) that includes the IRM system 110 and, in response, can instruct or otherwise direct (e.g., transmit a command or instruction to) at least one of the probe(s) 130 (such as a camera) to collect imaging information of the interior of the enclosure (e.g., a vehicle's cabin) in order to ascertain that an occupancy structure of the vehicle has changed or to ascertain that the occupancy structure of the vehicle remains unchanged.” (Raffa, para. [0028].) Determining that the occupant has moved and exited the vehicle via imaging information collected by the camera probe and object recognition analysis/computer-vision techniques, in Raffa, reads on the claimed “wherein using the one or more computer recognition computations, the one or more processors determine from the real time image sensor data that the user is exiting the vehicle.”
“… if it is determined that the user is existing the vehicle at a location different from the user destination, control an alert circuit to contact a third-party.” See the passages of Raffa that have been cited in the immediately preceding bullet point. Raffa also teaches, “the presence analysis component 320 can determine a current occupancy structure in response to detecting the movement of the device, and can compare the updated occupancy structure with a previous occupancy structure to determine if such structures are different.” (Raffa, para. [0028].) The presence analysis component determining that the occupant has exited the vehicle based on comparing imaging information from the interior of the vehicle, in Raffa, reads on the claimed “if it is determined that the user is exiting the vehicle at a location.” Khan teaches, “[e]nabling an image of the rider to be transmitted includes streaming a live video of the rider.” (Khan, para. [0023].) Khan also teaches, “implementing one or more application rules to compare the received information indicative of a location of the ride with information indicative of an allowed boundary of the ride; and generating an alert when the location of the ride deviates from the allowed boundary of the ride.” (Khan, para. [0029].) Khan also teaches, “[i]f the driver crosses the geo-fence, e.g., by deviating too much from the suggested route 200, e.g., as shown by a deviation 208, an alert 126 is displayed to the user or to a third party monitoring the ride.” (Khan, para. [0086].) If a passenger is dropped off at a location just beyond the allowed boundary, resulting in sending of an alert to a third party, in Khan, wherein the passenger’s exiting also is recognized by the process above from Raffa, reads on the claimed “if it is determined that the user is exiting the vehicle at a location different from the user destination, control an alert circuit to contact a third-party.”
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland, in view of Raffa, further in view of Khan, and further in view of U.S. Pat. App. Pub. No. 2019/0026364 A1 to Sankovksy (“Sankovsky”).
Regarding claim 9, Sankovsky teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Copeland, Raffa, and Khan:
“The vehicle fleet management device of claim 1, further comprising a machine learning circuit, configured to modify a user profile according to a sensor information.” Copeland discloses, “vehicle network module 128 can also monitor passenger behavior inside the vehicle (e.g., with video cameras and/or microphones) and, in some examples, evaluate the quality of the rideshare based on observed behavior of the passengers, which can be used to adjust a ridesharing profile of one or more of the passengers in that vehicle.” (Copeland, col. 7, ll. 24-29.) The vehicle network module, in Copeland, reads on the claimed “circuit,” and the adjusting of the ridesharing profiles based on camera or microphone monitoring, in Copeland, reads on the claimed “modify a user profile according to a sensor information.” See also, col. 5, l. 54 to col. 6, l. 4 of Copeland. Sankovsky teaches, “[a]t step 715, the server 220 (e.g., a machine learning engine of server 220) may determine or generate, based on the sensor data, one or more machine learning datasets. The machine learning datasets may link activities of a user to different stress levels, outputs, or other determinations.” (Sankovsky, para. [0112].) Sankovsky also teaches, “[a]t step 725, the server 220 may aggregate the additional sensor data and any previously received sensor data associated with the particular user. This may result in aggregated sensor data.” (Sankovsky, para. [0114].) Sankovsky also teaches, “[a]t step 730, the server 220 may compare the aggregated sensor data to the machine learning datasets.” (Sankovsky, in para. [0115].) Sankovsky also teaches, “[a]t step 735, the server 220 may determine, based on the comparison described above with regards to step 730, a customized user output.” (Sankovksy, para. [0116].) The machine learning engine, of Sankovsky, reads on the claimed “machine learning circuit,” and the comparing of sensor data and machine learning datasets to modify customized user outputs, in Sankovsky, reads on the claimed “modify a user profile according to a sensor information.”
Sankovsky teaches, evaluating user habits and characteristics using sensor data (e.g., transportation sensor data) and generating outputs to users based thereon (see para. [0004]), similar to the claimed invention and to the combination of Copeland, Raffa, and Khan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ridesharing profile modifying processes of the combination of Copeland, Raffa, and Khan, to include the machine learning processes of Sankovsky, for more accurate representations of users and their characteristics, as taught by Sankovsky (see para. [0024]).
Regarding claim 10, the combination of Copeland, Raffa, Khan, and Sankovksy teaches the following limitations:
“The vehicle fleet management device of claim 9, wherein the machine learning circuit receives the sensor information from one or more vehicle sensors, wherein the sensor information is determined from at least one of a vehicle volume level or a motion detector.” Receiving information from the video cameras and microphones, in Copeland (see col. 7, ll. 24-29), reads on the claimed “wherein the … circuit receives the sensor information from one or more vehicle sensors;” the detection of sound by the microphone, in Copeland, reads on the claimed “wherein the sensor information is determined from … a vehicle volume level;” and the capturing of images by the camera, in Copeland, reads on the claimed “determined from … a motion detector.” Sankovsky teaches the circuit being a “machine learning circuit” (see passages from paras. [0112], [0114], [0115], and [0116] that have been cited in the rejection of claim 9).
Regarding claim 11, the combination of Copeland, Raffa, Khan, and Sankovksy teaches the following limitations:
“The vehicle fleet management device of claim 9, wherein the machine learning circuit receives the sensor information from one or more vehicle sensors, wherein the sensor information is determined from at least one of a window position during the ride; a seat-belt sensor, or a pressure sensor.” Receiving information from the video cameras, microphones, and the like, in Copeland (see col. 7, ll. 24-29 and col. 11, ll. ), reads on the claimed “wherein the … circuit receives the sensor information from one or more vehicle sensors.” Sankovsky teaches the circuit being a “machine learning circuit” (see passages from paras. [0112], [0114], [0115], and [0116] that have been cited in the rejection of claim 9). Raffa teaches use of “cameras” (see para. [0014], and also “pressure sensors” (see para. [0013]), which reads on the claimed “wherein the sensor information is determined from … a pressure sensor.” The rationales for combining the teachings of the cited references, in the rejections of independent claim 1 and claim 9, also apply to this rejection of claim 11.
Regarding claim 12, the combination of Copeland, Raffa, Khan, and Sankovksy teaches the following limitations:
“The vehicle fleet management device of claim 10, wherein the sensor information is obtained from a vehicle camera, and wherein data from the vehicle camera is processed using facial recognition technology, and the sensor information comprises a recognized facial characteristic.” Receiving information from the video cameras, in Copeland (see col. 7, ll. 24-29 and col. 11, ll. ), reads on the claimed “wherein the sensor information is obtained from a vehicle camera, and wherein data from the vehicle camera is processed.” Raffa teaches, “the presence analysis component 320 can analyze imaging data, which can be received from one or more cameras included in the probe(s) 130, and based at least on the analysis, can determine a number of occupants of the vehicle 204. In one aspect, the analysis can include object recognition analysis (such as face recognition analysis), in which the presence analysis component 320 can implement a computer-vision technique to recognize occupants of the enclosure.” (Raffa, para. [0021].) Implementing computer-vision techniques for face recognition analysis on imaging data from cameras, in Raffa, reads on the claimed “wherein data from the vehicle camera is processed using facial recognition technology, and the sensor information comprises a recognized facial characteristic.”
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland, in view of Raffa, further in view of Khan, and further in view of U.S. Pat. App. Pub. No. 2007/0243854 A1 to Taki et al. (“Taki”).
Regarding claim 24, the combination of Copeland, Raffa, and Khan teaches the following limitations:
“The vehicle fleet management device of claim 1, wherein the one or more processors are further configured to: receive sensor data from the vehicle, the sensor data representing one or more images of the user in the vehicle or audio data from inside the vehicle.” Copeland discloses, “vehicle network module 128 can also monitor passenger behavior inside the vehicle (e.g., with video cameras and/or microphones) and, in some examples, evaluate the quality of the rideshare based on observed behavior of the passengers, which can be used to adjust a ridesharing profile of one or more of the passengers in that vehicle.” (Copeland, col. 7, ll. 24-29.) The data from the video cameras and microphones, in Copeland, reads on the claimed “sensor data,” wherein the data from the video cameras, in Copeland, reads on the claimed “images of the user,” and the data from the microphones, in Copeland, reads on the claimed “audio data.”
Taki teaches limitations below of claim 24 that do not appear to be explicitly taught in their entirety by the combination of Copeland, Raffa, and Khan:
“… determine from the sensor data that an irregularity has occurred; and if an irregularity is detected, control an alert circuit to contact a third-party.” Taki teaches, “[t]he master ECU 10a is connected with sensors 4, a camera 5 and so forth for measuring a physical condition of a vehicle occupant.” (Taki, para. [0037].) Taki also teaches, “a thermography technology is applied for measuring a body temperature of the vehicle occupant with the use of the camera 5.” (Taki, para. [0038].) Taki also teaches, “[t]he master ECU 10a determines … whether or not the detected physical condition of the vehicle occupant goes beyond the normal value.” (Taki, para. [0039].) Taki also teaches, “the on-vehicle unit 10 detects a physical condition of the vehicle occupant (in particular, the vehicle driver), i.e., the body temperature, blood pressure, pulsation, brain wave, dilation of a pupil, and so forth (Step 100). The thus-obtained physical condition data is simply referred to as `monitor data` or referred to as `vehicle occupant's physical condition monitor data` or `physical condition monitor data`, hereinafter. Then, the master ECU 10a determines, from the monitor data, whether or not the vehicle occupant's physical condition deviates from a predetermined normal value, that is, becomes worse than a predetermined threshold (Step 102).” (Taki, para. [0049].) Taki also teaches, “an urgent message, indicating that the vehicle occupant's physical condition becomes worse, is generated from the on-vehicle unit 10 to the center 14 automatically even when the help button switch 10a is not pressed because the vehicle occupant's physical condition becomes worse as mentioned above. Thus, the operator in the center 14 can recognize that the vehicle occupant's physical condition becomes worse.” (Taki, para. [0052].) Taki also teaches, “when the urgent message to the urgent message destination 16 is actually needed, the center operator selects the urgent message destination 16 from a determination as to whether or not the police, fire fighting (fire station), JAF or such should be called out.” (Taki, para. [0056].) The monitoring of the camera data, in Taki, reads on the claimed “determine from the sensor data,” and the determination that the physical condition of the vehicle occupant deviates from normal, in Taki, reads on the claimed “irregularity has occurred.” The elements of the center used to send the urgent message, in Taki, reads on the claimed “alert circuit,” and the urgent message sent to the destination, in Taki, reads on the claimed “contact a third-party.”
Taki teaches a vehicle control system (see Abstract) similar to the claimed invention and to the combination of Copeland, Raffa, and Khan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the in-vehicle monitoring of the combination of Copeland, Raffa, and Khan, to include the determination of abnormal physical conditions of occupants and the messaging of emergency personnel, of Taki, so that appropriate assistance to the occupant can be provided when needed, as taught by Taki (see para. [0011]).
Regarding claim 25, the combination of Copeland, Raffa, Khan, and Taki teaches the following limitations:
“The vehicle fleet management device of claim 24, wherein the irregularity comprises an argument, a fight, or an illegal activity.” Taki teaches, “appropriate one of the predetermined urgent message destinations can be applied, for example … the police is selected when a quarrel occurs between the vehicle occupant and an intruder.” (Taki, para. [0011].) The quarrel, in Taki, reads on the claimed “wherein the irregularity comprises an argument, a fight.”
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, in view of Raffa.
Regarding independent claim 27, Khan discloses the following limitations:
“A vehicle fleet management device comprising: a modem, configured to receive a first signal representing a user ride request, wherein the user ride request comprises data representing a user location and a user-inputted factor, and send the data representing a user location and a user-inputted factor to one or more processors.” Khan discloses, “an on-demand and scheduling service system 150 receives a request 156 for a ride from a user 152” and “[t]he request for a ride can include schedule information, such as the date and time of the ride; geographic information, such as a start location, a waypoint, and an end location; special requests.” (Khan, para. [0038].) Khan also discloses, “FIG. 24 is a block diagram of an example computer system 1700 that may be used in implementing the technology described in this document. General-purpose computers, network appliances, mobile devices, or other electronic systems associated with the users may also include at least portions of the system 1700. The system 1700 includes a processor 1710, a memory 1720, a storage device 1730, and an input/output device 1740.” (Khan, para. [0098].) Khan also discloses, “the input/output device 1740 may include one or more of a network interface devices, e.g., an Ethernet card, a serial communication device, e.g., an RS-232 port, and/or a wireless interface device, e.g., an 802.11 card, a 3G wireless modem, or a 4G wireless modem.” (Khan, para. [0100].) The system in Khan reads on the claimed “vehicle fleet management device.” The input/output device in Khan reads on the claimed “modem.” The receiving of ride requests by the system, in Khan, reads on the claimed “receive a first signal representing a user ride request.” The start location and special requests or other types of information provided in a ride request, in Khan, reads on the claimed “wherein the user ride request comprises data representing a user location and a user-inputted factor.” The sending of ride request data from the input/output device to the processor, in Khan, reads on the claimed “send the data representing a user location and a user-inputted factor to one or more processors.”
“… receive a second signal representing real time image sensor data, transmitted in real time from the vehicle to the vehicle fleet management device, wherein the real time image sensor data represents one or more images of the user in the vehicle, and send the real time image sensor data to the one or more processors.” Khan discloses, “when the ride begins, the on-demand and scheduling service system 150 begins capturing live video of the rider, e.g., through a camera hardware component of the driver's device or through a freestanding camera mounted in the driver's vehicle. The on-demand scheduling and service system facilitates broadcasting of the live video to the user or to another party, such as to an operations center of the on-demand and scheduling service system 150 and/or any to other individual designated by the user to watch the video streaming of the ride.” (Khan, para. [0081].) The receiving of live video of a user by the system, in Khan, reads on the claimed “receive a second signal representing real time image sensor data.” The broadcasting of the live video from the vehicle camera to the system, in Khan, reads on the claimed “transmitted in real time from the vehicle to the vehicle fleet management device.” The live video of the user in the vehicle, in Khan, reads on the claimed “wherein the real time image sensor data represents one or more images of the user in the vehicle.” The broadcasting of the live video to the system processor, in Khan, reads on the claimed “send the real time image sensor data to the one or more processors.”
“… the one or more processors, configured to: receive from the modem the data representing the user location and the user destination; send a routing instruction to control a vehicle to travel from the user location to the user destination; receive the real time image sensor data transmitted in real time from the vehicle, the real time image sensor data representing the one or more images of the user in the vehicle.” Khan discloses, “[t]he request for a ride can include schedule information, such as the date and time of the ride; geographic information, such as a start location, a waypoint, and an end location; special requests, such as a request for a vehicle that can accommodate luggage; and/or other types of information.” (Khan, in para. [0038].) Khan also discloses, “a driver who has been selected to provide a requested ride for a user can view information about the ride and instructions from the user via a user interface 59. For instance, when a user makes a request for a ride, the user can provide information such as pick-up location 60, drop off location 62, pick-up time 58 and date, or other information.” (Khan, para. [0060].) Khan also discloses, “when the ride begins, the on-demand and scheduling service system 150 begins capturing live video of the rider, e.g., through a camera hardware component of the driver's device or through a freestanding camera mounted in the driver's vehicle. The on-demand scheduling and service system facilitates broadcasting of the live video to the user or to another party … to watch the video streaming of the ride.” (Khan, para. [0081].) The transmitting of data from the input/output device to the processor, in Khan, (see FIG. 24), where the data relates to a ride request, pick-up location, and drop off location, reads on the claimed “receive from the modem the data representing the user location and the user destination.” The providing of the route, in Khan, reads on the claimed “send a routing instruction to control a vehicle to travel from the user location to the user destination.” The receiving of live video of a user, in Khan, reads on the claimed “receive the real time image sensor data transmitted in real time from the vehicle, the real time image sensor data representing the one or more images of the user in the vehicle.”
Raffa teaches limitations below of independent claim 27 that do not appear to be explicitly disclosed in their entirety by Khan:
“… perform one or more computer recognition computations on the real time image sensor data, wherein using the one or more computer recognition computations, the one or more processors determine from the real time image sensor data that the user is exiting the vehicle.” Raffa teaches, “the presence analysis component 320 can analyze imaging data, which can be received from one or more cameras included in the probe(s) 130, and based at least on the analysis, can determine a number of occupants of the vehicle 204. In one aspect, the analysis can include object recognition analysis (such as face recognition analysis), in which the presence analysis component 320 can implement a computer-vision technique to recognize occupants of the enclosure.” (Raffa, para. [0021].) Using the object recognition analysis and computer-vision technique on the imaging data from the cameras, in Raffa, reads on the claimed “perform one or more computer recognition computations on the real time image sensor data.” Raffa also teaches, “a rearrangement (or reaccommodation) of at least one of the device(s) 304 can yield a change in the occupancy structure of the enclosure. In particular, yet not exclusively, in a scenario in which a device enters into a vehicle or exits the vehicle, an occupant-device location mapping can change in response to the change in the occupancy structure within the vehicle that may be caused by the device entering into or exiting from the vehicle.” (Raffa, para. [0028].) Raffa also teaches, “the location generator 330 can detect or otherwise determine a change in location of a device within an enclosure (e.g., a vehicle) that includes the IRM system 110 and, in response, can instruct or otherwise direct (e.g., transmit a command or instruction to) at least one of the probe(s) 130 (such as a camera) to collect imaging information of the interior of the enclosure (e.g., a vehicle's cabin) in order to ascertain that an occupancy structure of the vehicle has changed or to ascertain that the occupancy structure of the vehicle remains unchanged.” (Raffa, para. [0028].) Determining that the occupant has moved and exited the vehicle via imaging information collected by the camera probe and object recognition analysis/computer-vision techniques, in Raffa, reads on the claimed “wherein using the one or more computer recognition computations, the one or more processors determine from the real time image sensor data that the user is exiting the vehicle.”
“… if the one or more processors determine that the user is exiting the vehicle at a location different from the user destination, send a signal to control an alert circuit to contact a third-party.” See the passages of Raffa that have been cited in the immediately preceding bullet point. Raffa also teaches, “the presence analysis component 320 can determine a current occupancy structure in response to detecting the movement of the device, and can compare the updated occupancy structure with a previous occupancy structure to determine if such structures are different.” (Raffa, para. [0028].) The presence analysis component determining that the occupant has exited the vehicle based on comparing imaging information from the interior of the vehicle, in Raffa, reads on the claimed “if the one or more processors determine that the user is exiting the vehicle at a location.” Khan teaches, “[e]nabling an image of the rider to be transmitted includes streaming a live video of the rider.” (Khan, para. [0023].) Khan also teaches, “implementing one or more application rules to compare the received information indicative of a location of the ride with information indicative of an allowed boundary of the ride; and generating an alert when the location of the ride deviates from the allowed boundary of the ride.” (Khan, para. [0029].) Khan also teaches, “[i]f the driver crosses the geo-fence, e.g., by deviating too much from the suggested route 200, e.g., as shown by a deviation 208, an alert 126 is displayed to the user or to a third party monitoring the ride.” (Khan, para. [0086].) If a passenger is dropped off at a location just beyond the allowed boundary, resulting in sending of an alert to a third party, in Khan, wherein the passenger’s exiting also is recognized by the process above from Raffa, reads on the claimed “if the one or more processors determine that the user is exiting the vehicle at a location different from the user destination, control an alert circuit to contact a third-party.”
Raffa teaches vehicular technology for assessing vehicle occupancy (see Abstract), similar to the claimed invention and to Khan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the camera and related elements, in Khan, to have the occupancy determining capabilities, including object recognition analysis/computer-vision techniques, of Raffa, to identify if and when vehicle occupancy has changed, making data regarding vehicle passengers and their positions more accurate, as taught by Raffa (see para. [0028]).
Regarding claim 28, the combination of Khan and Raffa teaches the following limitations:
“The vehicle fleet management device of claim 27, wherein the third-party is any one of an emergency contact of the passenger, an emergency contact of the user, or a police department.” Khan discloses, “[i]f the deviation from declared path is not legitimate, the support team can inform a law enforcement agency and provide the exact location of the vehicle.” (Khan, para. [0087].)

Response to Arguments
	In view of the amendments to independent claim 1, the previous objection to claim 1 has been reconsidered and is withdrawn. The amendments rendered the objection moot.
	In view of the amendments to independent claim 27 and claim 30, the previous rejection of claims 27, 28, and 30, under 35 USC 112(a), has been reconsidered and is withdrawn. The amendments rendered the rejection moot.
	On pp. 11 and 12 of the Response, the applicant argues for reconsideration and withdrawal of the previous 35 USC 103 rejections asserted by the examiner. The applicant asserts that the previous rejection of claim 23 was improper. (Response, p. 11.) Previously, claim 23 was rejected as obvious under 35 USC 103 in view of the cited Copeland, Sankovksy, and Khan references. The applicant then highlights that the limitations of claim 23 have been incorporated into independent claims 1 and 29. (Response, p. 11.) In accordance with previous discussions, where the examiner agreed that the previous rejection of claim 23 was improper, the rejection of claims 1 and 29 under 35 USC 103, based on the combination of Copeland, Sankovsky, and Khan, has been withdrawn. Upon further consideration, new 35 USC 103 rejections have been asserted (see the 35 USC 103 section above) against claims 1 and 29 based on the combination of the cited Copeland, Raffa, and Khan references. This combination of references teaches each and every limitation of claims 1 and 29, including the newly added limitations that were based on previous claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following.
U.S. Pat. App. Pub. No. 2017/0243172 A1 to Dayama et al. discloses scheduling a carpool, ascertaining preferences of carpool users, and finding matches. (See Abstract.)
Dipert, Brian, et al. “Smart In-Vehicle Cameras Increase Driver and Passenger Safety.” edge ai + vision ALLIANCE. 03 October 2014. Last accessed on 13 December 2022 at https://www.edge-ai-vision.com/2014/10/smart-in-vehicle-cameras-increase-driver-and-passenger-safety/. 
Machine Vision Blog. “Interior Cameras May Prove Vital to Autonomous Vehicles.” PHASE 1 MACHINE VISION BLOG. 20 September 2016. Last accessed on 13 December 2022 at https://www.phase1vision.com/blog/cameras-monitor-vehicle-passengers.
Chaudhry, Benish, Samar El-Amine, and Elhadi Shakshuki. "Passenger safety in ride-sharing services." Procedia computer science 130 (2018): 1044-1050.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624